Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm. The plaintiff-respondent tenant sued the defendant-appellant landlord for water damage to its discotheque and bar allegedly caused by flooding from a broken water pipe. The plaintiff also withheld rent. Thereafter, the landlord brought a summary proceeding for nonpayment. The tenant then sought a preliminary injunction restraining the defendant from evicting it, and also sought consolidation in the Supreme Court, inasmuch as the Civil Court might not determine the issue of the water damage because the monetary limit of the Civil *735Court was exceeded. The plaintiff is prepared to proceed expeditiously and offered to file an immediate note of issue, the effect of which could be to speed up the matter in a manner similar to summary proceeding. The majority, ignoring reality, concludes that there are no common questions of law and fact and finds that Special Term abused its discretion. There could not be a more logical situation for consolidation.